MEMORANDUM **
Juana Santos-Martinez, native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion the denial of a motion for a continuance, Baires v. INS, 856 F.2d 89, 91 (9th Cir.1988), we deny the petition for review.
The agency properly deemed Santos-Martinez’s application abandoned after she failed to file it by the deadline set by the IJ. See 8 C.F.R. § 1003.31(c). The agency did not abuse its discretion in denying Santos-Martinez’s motion to continue where proceedings had already been continued for preparation and filing of applications and Santos-Martinez did not establish good cause. See 8 C.F.R. § 1003.29 (IJ has authority to grant a continuance upon a showing of good cause); Baires, 856 F.2d at 91.
Santos-Martinez’s due process claim therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
Petitioner’s remaining contentions are unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.